UNITED STA'I`ES DISTRICT C()URT
SOUTHERN DISTRICT ()F OHI()
WESTERN DIVISION

UNITED STATES OF AMERICA, Case No. l:lQ~cr-UOOIS
Plaintiff, Barrett, J.
Litkovitz, M.J.
vs.
ANTWAN CRISWELL, ORDER
Defendant.

This criminal matter is before the Court on defendant Antwan Criswell’s motion for
reconsideration of bond pursuant to 18 U.S.C. § 3164 (Doc. 14), the government’s response in
opposition (Doc. 17), and defendant’s reply (Doc. 18).

On May 18, 2017, defendant was initially charged by way of a seven~count indictment
with the following drug trafficking and firearm offenses: distribution and attempt to distribute
controlled substances and mixtures (including heroin, fentanyl, and carfentanil), in violation of
21 U.S.C. §§ 841(a)(l), (b)(l)(C), and 846 (Counts ], 4, and 6); using or carrying a firearm
during and in relation to a drug trafficking offense, in violation of 18 U.S.C. § 924(0)(1) (Count
2); and possession ofa firearm by a prohibited person, in Violation of 18 U.S.C. §§ 922(g)(l) and
924(a)(2) (Counts 3, 5, 7) (U.S. v. Criswel!, No. 1:17-cr-054, Doc. 3). On February 8, 2019, the
District Judge granted defendant’s motion to dismiss under the Speedy Trial Act, 18 U.S.C. §
3161, and dismissed the charges against defendant without prejudice (U.S. v. Criswel[, No.
l:l?-cr-054, Doc. 31).

The same day of the dismissal of the previous charges, defendant was re-arrested on a
new criminal complaint (Docs. l, 2). On February 12J 2019, defendant was ordered
temporarily detained upon his initial appearance in court. (Docs. 4, 7). On February 13, 2019,

defendant Was re-indicted on all seven counts listed in the May 2017 indictment (Doc. 8). On

February 14, 2019, the undersigned held a detention hearing under the Bail Reform Act, 18
U.S.C. § 3142(£). The Court determined there are no conditions or combination of conditions of
release that would reasonably assure defendant’s appearance at court proceedings and the safety
of the community and ordered that defendant be detained pending trial. (Doc. 13). Defendant
also requested release on bond pursuant to 18 U.S.C. § 3164. The Court declined to release
defendant on bond under this statutory provision, but indicated a willingness to reconsider bond
upon the submission of briefs by the parties This matter has now been fully briefed

Defendant contends that Section § 3164 of the Speedy Ti'ial Act requires his release from
detention Defendant argues § 3164 requires the issuance of bond if the trial of a detained person
does not commence Within ninety days of his continuous detention. (Doc. 14). Because the
District Court determined in his previous criminal case that the speedy trial clock expired on
December 17, 2017 (U.S. v. Criswell, No. l:l7-cr-054, Doc. 31 at 17), defendant argues that he
should have been released from detention on January 6, 2018-the ninetieth day of the relevant
time period under § 3164. (Id. at 2). Defendant argues that his continued detention beyond that
date is unlawful. (ld.).

ln response, the government argues that release is not required under § 3164 because
defendant has not been awaiting trial for ninety days on the new indictment issued on February
13, 2019. (Doc. 17 at l). The government cites to a First Circuit Court of Appeals case, Um`ted
States v. Worthy, 699 F.3d 661, 662 (lst Cir. 2012), in support of its position that the ninety-day
speedy trial clock listed in § 3164 restarts when a defendant is re»arrested on a new criminal
complaintl (Id. at 2).

In reply, defendant argues that the plain language of the statute and legislative history

support a finding that a new indictment does not restart the ninety~day period listed in § 3164.

(Doc. 18 at 2-3). Defendant argues that the United States Congress amended § 3164 to include
language that the excluded delays listed in 18 U.S.C. § 3161(h)l from its ninety-day time period,
but did not amend the statute to include language indicating an intent to restart the ninety-day
time period following dismissal and subsequent re-indictment. (Id. at 2).

“The purpose of the Speedy Trial Act is not only to protect a defendant’s constitutional
right to a speedy trial, but to also serve the public interest in bringing prompt criminal
proceedings.” United States v. Mr)ss, 217 F.3d 426, 432 (6th Cir. 2000)_ Section 3161 of the
Speedy Trial Act requires trial to commence within seventy-days from the later of either the date
of the indictment or a defendant’s initial appearance, subject to certain statutory exclusions listed
in § 3l6l(h). 18 U.S.C. § 3161(c)(1). Section 3164 ofthe Speedy Trial Act, which applies to
orders of detention, provides that “a detained person who is being held in detention solely
because he is awaiting trial” must be tried “not later than ninety days following the beginning of
such continuous detention[.]” 18 U.S.C. § 3164(a)(1), (b). Section 3164 further provides that
“[t]ailure to commence trial of a detainee . . . through no fault of the accused or his counsel, or . .
. through no fault of the attorney for the Government, shall result in the automatic review by the
court of the conditions of release.” 18 U.S.C. § 3164(c).

Here, the parties agree that the seventy-day speedy trial clock under 18 U.S.C. § 3161
unquestionably restarted with the new indictment against defendant The parties, however,
dispute whether the ninety-day limit on detention under 18 U.S.C. § 3164 restarted with the re-
arrest and re-indictment of defendant The Court finds the case law and reasoning provided by
the government that the ninety-day period of detention under 18 U.S.C. § 3164 also restarted

with defendant’s re-arrest to be persuasive In U.S. v. Worrhy, the First Circuit held that § 3164’s

 

l 18 U.S.C. § 3 l6l(h) specifies the types ofdelays that are excludable from the seventy-day calculation ofthe
Speedy Trial Act.

ninety-day clock restarts at the moment the defendant is re-arrested, regardless of the nature of
the charges in the new complaint. 699 F.3d at 665. ln arriving at this conclusion, the court
carefully examined the plain statutory language and the legislative history of § 3164. The court
also rejected the reasoning in United Smtes v. Tirasso, 532 F.2d 1298 (9th Cir. 1976), which
defendant cites in support of his position. The court concluded:
[I]t is unimaginable that Congress intended to permit re-indictment on the same
offense but contemplated that a dangerous defendant or on Who posts a risk of flight
would automatically be free because 90 days plus exclusions had expired on the
detention under a prior charge and indictmentl One of the purposes of assuring a
Speedy trial is “to avoid , . . an extended period of pretrial freedom by the defendant
during which time he may flee, commit other crimes, or intimidate witnesses.”
Hasrfngs, 847 F.2d at 924 (quoting A. Partridge, Legfslative History ofTitfe 1 ofthe

Speedy Trr'al Act of 1974, at 12 (1980)). To refuse to restart the 90-day clock
following arrest and a new indictment is to frustrate a central purpose of the Speedy

Trial Act itself.

Worthy, 699 F.3d at 665. I-iere, like in Worthy, the previous indictment against the defendant in
this case was dismissed by the District Judge without prejudice Defendant was subsequently re-
indicted on counts virtually identical to the counts listed in the previous indictment Thus, the
new indictment unquestionably reset the seventy-day clock under 18 U.S.C. § 3161 to zero. The
Court is persuaded by the reasoning in Worthy that the ninety-day clock listed in § 3164 also
restarted on February 8, 2019-the day that defendant was re-arrested on the new criminal
charges At the February 14, 2019 detention hearing, the Court found by a preponderance of the
evidence that the defendant’s release would pose a risk of nonappearance at court proceedings,
and by clear and convincing evidence that the defendant’s release would pose a risk of harm to
the public. (Doc. 13). The issuance of bond upon defendant’s re-arrest and re-indictment would
not only increase the risks assessed during the detention hearing, but it would also frustrate the

purpose of the Speedy Trial Act, as explained in Worthy. Accordingly, defendant’s motion for

reconsideration of bond pursuant to 18 U.S.C. § 3164 is DENIED.

IT IS SO ORDERED.

Date: 3,[ 2 [é z MM
Karen L. Litkovitz

United States Magistrate Judge

